Bissell, J.
The general question raised upon this record, is, whether the plaintiffs can maintain an action on the note set forth in their declaration.
The note, after expressing the consideration on which it is founded, is made payable to Joseph Martin, Matthew Smith and *289Francis Clark, and their successors for the time being, as trustees for the society of Chaplin. The action is brought in the name of the society, for whose benefit the note was, unquestionably, given. Two questions arise. 1. Is the note in question a specialty? 2. And if so, in whom is the legal title?
1. Is the note, according to the laws and settled practice of this state, a specialty, or in the nature of a specialty? Whether a note of hand, expressed to be for value received, stands on the same ground, in Connecticut, as an instrument under seal, absolutely importing a consideration, is a question not necessarily involved in the decision of this case. I purposely avoid expressing any opinion on the point. It is sufficient, that so far as regards the form of action, and the mode of declaring, notes not negotiable, have ever, in this state, been treated as specialties. They have been, uniformly, declared on with a profert, in the same manner as instruments under seal. Slocum v. Sanford, 2 Conn. Rep. 533. 535. Swift's Ev. 339. 1 Swift’s Dig. 429. This being so, the action should be brought in the name of the person having the legal title. Anderson v. Martindale, 1 East, 497. Scott v. Godwin, 1 Bos. & Pull. 67. Dawes v. Peck, 8 Term Rep. 332. Sanford v. Sanford, 2 Day 559. 1 Chitt. Plead. 4.
2. In whom, then, is the legal interest of this note ? This is, clearly, in the trustees ; although the beneficial interest may be in the society. To them it was made payable. Had the note been negotiable, they alone could have indorsed it; and they alone are authorized to sue.
I am, therefore, of opinion, that the present action cannot be maintained; and that there is nothing erroneous in the judgment of the superior court.
The other Judges were of the same opinion.
Judgment affirmed.